MEMORANDUM **
Isaac Richard Palacios appeals from the 51-month sentence imposed following his guilty-plea conviction for bringing undocumented aliens into the United States for commercial advantage in violation of 8 U.S.C. § 1324(a)(2)(B)(ii) and 18 U.S.C. § 2. We have jurisdiction pursuant to 28 U.S.C. § 1291.
We remand to the sentencing court for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.